People v Sanchez (2022 NY Slip Op 01813)





People v Sanchez


2022 NY Slip Op 01813


Decided on March 16, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
COLLEEN D. DUFFY
VALERIE BRATHWAITE NELSON
LINDA CHRISTOPHER, JJ.


2020-00971
 (Ind. No. 5957/16)

[*1]The People of the State of New York, respondent,
vLuis Sanchez, appellant.


Patricia Pazner, New York, NY (Sam Feldman of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Morgan J. Dennehy of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from so much of a judgment of the Supreme Court, Kings County (Matthew J. D'Emic, J.), rendered October 27, 2017, as brings up for review two amended orders of protection issued on January 8, 2020, upon remittitur from this Court for a new determination of the duration of the orders of protection issued at the time of sentencing (People v Sanchez, 175 AD3d 1567).
ORDERED that upon the appeal from the judgment, the amended orders of protection are affirmed.
The defendant's contention that the Supreme Court lacked statutory authority to issue an order of protection in favor of his son was previously rejected by this Court in the prior appeal (see People v Sanchez, 175 AD3d 1567), and thus, under the circumstances, the defendant is precluded from having the issue reconsidered (see People v Bonds, 128 AD3d 1083, 1083; People v Boone, 84 AD3d 1108, 1109).
The defendant's contention that the duration of the amended orders of protection exceed the maximum time limit of CPL 530.12(5) is without merit (see People v Williams, 19 NY3d 100, 104-105; People v Surdis, 160 AD3d 1305, 1307; People v Gonyeau, 144 AD3d 1574, 1574-1575; People v Springer, 109 AD3d 557, 558).
The parties' remaining contentions are without merit.
DILLON, J.P., DUFFY, BRATHWAITE NELSON and CHRISTOPHER, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court